Exceptions overruled. The plaintiff, a business invitee of the defendant, was injured when she fell over the base of an electric fan six to eight feet in height. Three quarters of the base, which was eighteen to twenty-four inches in diameter, was located in a crowded passageway between two departments of the defendant’s store which was conducting a sale in both departments. The defendant excepted to the denial of its motion for a directed verdict. The jury found for the plaintiff. There was no error. The plaintiff did not see the fan prior to her fall and the jury might have found that in the *773crowded passageway she might not see it. They could also have found that locating the fan as it did the defendant failed to discharge its duty to the plaintiff and that there was no contributory negligence. Parker v. Jordan Marsh Co. 310 Hass. 227, 229. Burns v. Tedeschi’s Super Mkts. Inc. 347 Mass. 773. See Letiecq v. Denholm & McKay Co. 328 Mass. 120.
Robert I. Ectman for the defendant.
John F. Kelley for the plaintiff.